Citation Nr: 0810138	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated at 10 percent.

2.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Phoenix, Arizona which denied entitlement to 
the benefits sought

At a January 2008 hearing at the RO before the undersigned, 
the veteran and his representative noted that the veteran was 
being treated for sleep apnea which the veteran contends is 
related to his service-connected sinus condition.  A claim of 
secondary service connection is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis is shown to manifest as 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

2.  The veteran's coronary artery disease status post 
coronary artery bypass graft was not manifested during 
service or within one year of separation from service, and 
any currently diagnosed coronary artery disease status post 
coronary artery bypass graft is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for sinusitis of 30 
percent, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.30, 
4.97, Diagnostic Code 6510 (2007).

2.  Coronary artery disease status post coronary artery 
bypass graft was not incurred in or aggravated by active 
service, nor may it be presumed to have done so.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 3.309(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in December 2004.  The RO provided the 
requisite notification regarding the disability evaluation or 
the effective date that could be assigned in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

None of the notice letters fully discussed the criteria for 
an increased rating; thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claims 
for an increased rating.  See Quartuccio v. Principi, 16 Vet. 
App. 183(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any timing or content-
related notice errors did not affect the essential fairness 
of the adjudication of the claims decided herein.  The 
veteran is represented by a Veterans' Service Organization 
recognized by the VA, and the Board presumes that the 
veteran's representative has a comprehensive knowledge of VA 
laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  In addition, the veteran 
and his representative were provided copies of the Statement 
of the Case, which contained a list of all evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluation 
of the veteran's disability, and an explanation for the 
decision reached.  The veteran appeared at a hearing before 
the undersigned at which the veteran's representative 
questioned the veteran on the record regarding the number of 
times per year the veteran was required to take antibiotics, 
a specific requirement for a higher evaluation for sinusitis.  
In the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Vazquez.  As such, the Board finds that 
no prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination in connection with his claim for increased 
rating, and afforded the veteran the opportunity to give 
testimony before the Board.  VA need not conduct an 
examination with respect to the claim of service connection 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  There is no evidence 
establishing that an event, injury, or disease occurred in 
service or establishing that the veteran's currently 
diagnosed heart condition manifested during an applicable 
presumptive period or of a nexus between the currently 
diagnosed cardiovascular disorder and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Entitlement to an increased evaluation for sinusitis.

The veteran essentially contends that the current evaluation 
assigned for his sinus disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a December 1967 rating decision, service connection was 
granted and a 10 percent rating assigned for chronic 
sinusitis.  The veteran submitted a claim for increase in 
September 2004.

In January 2005, the veteran advised the RO that he had 
received treatment for his sinuses at Baptist Hospital in 
Phoenix, Arizona.  The RO requested records from that 
facility and in June of 2005 was advised that the hospital 
was unable to find an indication that the veteran was treated 
there.  

A VA examination was conducted in January 2005.  By way of 
history, the veteran reported that he passed out and was 
hospitalized while in boot camp for a sinus-related 
condition.  By history, the veteran underwent deviated nasal 
septal surgery as well as sinus surgery in approximately 
1970.  At the time of his exam the veteran reported weekly 
forehead, cheek and forehead, and occipital pain and 
pressure.  Also, the veteran admitted to nasal congestion and 
continuous post nasal drip, in addition to bilateral jaw 
pain.  On physical examination the examiner noted 
mucoperiosteal thickening in both ethmoid sinuses.  The 
examiner's impression was mild bilateral ethmoid and 
maxillary and right frontal sinusitis.  

At the January 2008 hearing before the undersigned, the 
veteran testified that he had six sinusitis attacks requiring 
antibiotics in the previous year, possibly more because of 
emergency room visits.  The veteran stated that he was 
prescribed antibiotics for seven or ten days after those 
visits.  The veteran indicated that most of those visits were 
to the VA, but a couple of times he went to a location 
locally that he could not remember the name of.  In terms of 
symptoms the veteran reported dizziness, sneezing, wheezing, 
and nasal drainage.  Also, the veteran stated he had terrible 
headaches.  

The RO has evaluated the veteran's condition under Diagnostic 
Code 6510, which in turn is rated under the General Rating 
Formula for Sinusitis.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97. 

Based upon a review of the above, the Board finds that the 
record currently does not contain evidence that demonstrates 
that the veteran is experiencing "incapacitating episodes" 
as defined by the Diagnostic Code.  However, the veteran's 
credible hearing testimony and the medical evidence does 
support his contention that that he has more than six non-
incapacitating episodes per year, characterized by headaches 
and sinus pain, sufficient to warrant an increased evaluation 
of 30 percent.  The Board has also examined the record to 
determine if the veteran has met the criteria for a 50 
percent rating.  Although the veteran has had sinus 
surgeries, the record does not demonstrate "radical surgery 
with chronic osteomyelitis" or "near-constant sinusitis."  
As such, the Board finds that an evaluation of 30 percent is 
warranted since the date of claim.  

Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft.

A review of service medical records does not indicate that 
the veteran was treated for a cardiovascular condition during 
active service from June 1964 to May 1967.  The report of a 
March 1967 separation examination was silent for any 
significant history, defect or diagnosis.  Post-service, the 
first medical record documenting heart problems is dated 
October 2003.  At that time the veteran was treated at the VA 
hospital and was noted to have severe multivessel coronary 
artery disease with a history of coronary artery bypass 
grafting x2 and left ventricular systolic dysfunction with 
peripheral edema. 

A BVA hearing was held before the undersigned in January 
2008.  At that hearing the veteran testified to a 40 year 
history of symptoms including fatigue, head and jaw pain, and 
dizziness.  The veteran essentially contended that these 
symptoms were misdiagnosed as sinus problems, and that his 
underlying heart disease was overlooked up until the time of 
his heart attack and bypass surgery.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as organic heart disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon the above, the Board finds that the evidence in 
this case does not support a finding of service connection 
for coronary artery disease status post coronary artery 
bypass graft.  Although the veteran has a current disability 
in the form of heart disease, there is no evidence of heart 
disease in service.  The evidence before the Board does not 
support a finding that the veteran's heart disease was 
incurred in or aggravated by active service.  There is no 
evidence currently before the Board that the veteran's heart 
disease manifested within one year of active service.  
Additionally, the record does not contain a competent medical 
opinion which asserts a medical nexus between the veteran's 
active service and his heart disease.  

The Board has also considered the veteran's own assertions.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As such, the Board concludes that a 
finding of service connection for coronary artery disease 
status post coronary artery bypass graft is not warranted.  


ORDER

A 30 percent evaluation for sinusitis is granted, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.  

Service connection for coronary artery disease status post 
coronary artery bypass graft is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


